UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-2691



CHARLES WILLIAM LEVY,

                                             Plaintiff - Appellant,

          versus

COUNTY OF FAIRFAX; ELIZABETH BUTLER, Branch
Manager, George Mason Regional Library,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Robert E. Payne, District Judge.
(CA-96-422-A)


Submitted:   March 27, 1997                 Decided:   April 2, 1997


Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Charles William Levy, Appellant Pro Se. Edward Everett Rose, III,
COUNTY ATTORNEY'S OFFICE, Fairfax, Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order granting the

Defendants' motion for judgment as a matter of law on his action

filed under 42 U.S.C. § 1983 (1994). The district court denied

relief for the reasons stated from the bench. Appellant failed to

provide a transcript of the hearing at which the district court
stated the reasons for denying relief. See Fed. R. App. P.
10(b)(2); Powell v. Estelle, 959 F.2d 22, 26 (5th Cir. 1992). More-
over, Appellant has failed to state a substantial claim justifying

the preparation of a transcript at government expense. 28 U.S.C.

§ 753(f) (1994). Consequently, we affirm. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2